892 F.2d 84
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Valentin Perez BARRON, Defendant-Appellant.
No. 89-30042.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 30, 1989.Decided Dec. 13, 1989.

Before JAMES R. BROWNING, SCHROEDER and FLETCHER, Circuit Judges.


1
Appeal from the United States District Court for the Eastern District of Washington;  Alan A. McDonald, District Judge, Presiding.

ORDER

2
Perez Barron appeals the enhancement of his sentence outside the guidelines.   We agree that the enhancement was impermissible.   The reasoning used by the district court in sentencing Appellant Valentin Perez Barron deviated from the procedure mandated by the United States Sentencing Commission Guidelines Manual, Chapters 1, 2 and 3.


3
The sentence is vacated and the case remanded to the district court for resentencing in accordance with the Federal Sentencing Guidelines.